     Case 3:21-cv-00187-AJB-WVG Document 5 Filed 02/12/21 PageID.62 Page 1 of 4



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   HENRY A. JONES, Jr.,                                Case No.: 3:21-cv-00187-AJB-WVG
     CDCR #P-69574,
12
                                        Plaintiff,       ORDER:
13
                          vs.                            (1) DISMISSING CIVIL ACTION
14
                                                         AS DUPLICATIVE PURSUANT
15                                                       TO 28 U.S.C. § 1915A(b)(1)
     MARCUS POLLARD, Warden;
16   KATHLEEN ALLISON, Director of the                   AND
17   California Department of Corrections and
     Rehabilitation; JOHN DOES 1-6,                      (2) DENYING MOTION TO
18
                                     Defendants.         PROCEED IN FORMA PAUPERIS
19                                                       AS MOOT [ECF No. 2]
20
21         Henry A. Jones, Jr. (“Plaintiff”), currently incarcerated at the Richard J. Donovan
22   Correctional Facility (“RJD”) in San Diego, California and proceeding pro se, filed this
23   civil rights action pursuant to 42 U.S.C. § 1983 on February 1, 2021. (See Compl., ECF
24   No. 1). Plaintiff did not prepay the civil filing fee required by 28 U.S.C. § 1914(a) when
25   he filed his Complaint; instead, he filed a Motion to Proceed In Forma Pauperis (“IFP”)
26   and submitted copy of his prison trust account statement, pursuant to 28 U.S.C. § 1915(a)
27   (ECF Nos. 2 & 3).
28   ///
                                                     1
                                                                             3:21-cv-00187-AJB-WVG
     Case 3:21-cv-00187-AJB-WVG Document 5 Filed 02/12/21 PageID.63 Page 2 of 4



1    I.    Sua Sponte Screening Pursuant to 28 U.S.C. § 1915A(b)
2          The Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915A, obligates the
3    Court to review complaints filed by anyone “incarcerated or detained in any facility who
4    is accused of, sentenced for, or adjudicated delinquent for, violations of criminal law or
5    the terms or conditions of parole, probation, pretrial release, or diversionary program,”
6    “as soon as practicable after docketing” and regardless of whether the prisoner prepays
7    filing fees or moves to proceed IFP. See 28 U.S.C. § 1915A(a), (c). Pursuant to this
8    provision of the PLRA, the Court is required to review prisoner complaints which “seek[]
9    redress from a governmental entity or officer or employee of a government entity,” and to
10   dismiss those, or any portion of those, which are “frivolous, malicious, or fail[] to state a
11   claim upon which relief may be granted,” or which “seek monetary relief from a
12   defendant who is immune.” 28 U.S.C. § 1915A(b)(1)-(2); Resnick v. Hayes, 213 F.3d
13   443, 446-47 (9th Cir. 2000); Hamilton v. Brown, 630 F.3d 889, 892 n.3 (9th Cir. 2011).
14   “The purpose of § 1915A is ‘to ensure that the targets of frivolous or malicious suits need
15   not bear the expense of responding.’” Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir.
16   2014) (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 681 (7th Cir.
17   2012)).
18         Plaintiff’s Complaint is subject to sua sponte dismissal pursuant to 28 U.S.C.
19   § 1915A(b)(1) because it is identical and duplicative of another civil action he filed in
20   this Court just five days before. See Jones v. Pollard, et al., S.D. Cal. Civil Case No.
21   3:21-cv-00162-MMA-RBM (“Jones I”). A court “‘may take notice of proceedings in
22   other courts, both within and without the federal judicial system, if those proceedings
23   have a direct relation to matters at issue.’” Bias v. Moynihan, 508 F.3d 1212, 1225 (9th
24   Cir. 2007) (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002)).
25         In Jones I, Plaintiff claims Defendants Pollard, Allison, and Does 1-6 violated his
26   Eighth Amendment rights by failing to properly protect him from contracting CoVid-19
27   from his cellmate at RJD sometime in mid-January 2021. See Jones I, Compl., ECF No. 1
28   at 3-4. 12-14. Just five days later, and while Jones I remained pending before Judge
                                                   2
                                                                               3:21-cv-00187-AJB-WVG
     Case 3:21-cv-00187-AJB-WVG Document 5 Filed 02/12/21 PageID.64 Page 3 of 4



1    Anello, Plaintiff filed a new Complaint with the Clerk of the Court, together with another
2    Motion to Proceed IFP. The subsequent Complaint and IFP Motion were assigned to this
3    Court as Jones v. Pollard, et al., Civil Case No. 3:21-cv-0187-AJB-WVG (“Jones II”),
4    and the Court has now confirmed that the two Complaints and IFP Motions are in fact
5    mere photocopies of each other. Both suits name the same Defendants, allege the same
6    cause of action, request the same relief, and are signed by the same Plaintiff on the same
7    day. Compare Jones I, Civil Case No. 3:21-00162-MMA-RBM, Compl., ECF No. 1, with
8    Jones II, Civil Case No. 3:21-cv-00187-AJB-WVG, Compl., ECF No. 1.
9          A prisoner’s complaint is considered frivolous under 28 U.S.C. § 1915A(b)(1) if it
10   “merely repeats pending or previously litigated claims.” Cato v. United States, 70 F.3d
11   1103, 1105 n.2 (9th Cir. 1995) (construing former 28 U.S.C. § 1915(d)) (citations and
12   internal quotations omitted). Because Plaintiff has already brought the same claims
13   presented in the instant action against the same defendants in Jones v. Pollard, et al., S.D.
14   Cal. Civil Case No. 3:21-cv-00162-MMA-RBM, the Court must dismiss this duplicative
15   and subsequently filed civil case pursuant to 28 U.S.C. § 1915A(b)(1). See Cato, 70 F.3d
16   at 1105 n.2; Resnick, 213 F.3d at 446 n.1; see also Adams v. Cal. Dep’t of Health Servs.,
17   487 F.3d 684, 688–89 (9th Cir. 2007) (“[I]n assessing whether the second action is
18   duplicative of the first, we examine whether the causes of action and relief sought, as
19   well as the parties or privies to the action, are the same.”), overruled on other grounds by
20   Taylor v. Sturgell, 553 U.S. 880, 904 (2008).
21   II.   Conclusion and Order
22          Good cause appearing, IT IS HEREBY ORDERED that this civil action is
23   DISMISSED as duplicative pursuant to 28 U.S.C. § 1915A(b)(1). IT IS FURTHER
24   ORDERED that Plaintiff’s Motion to Proceed In Forma Pauperis (ECF No. 2) is
25   DENIED as moot and that the dismissal of this case shall operate without prejudice to
26   Plaintiff’s pursuit of his claims as alleged in Jones v. Pollard, et al., S.D. Cal. Civil Case
27   No. 3:21-cv-00162-MMA-RBM.
28   ///
                                                    3
                                                                               3:21-cv-00187-AJB-WVG
     Case 3:21-cv-00187-AJB-WVG Document 5 Filed 02/12/21 PageID.65 Page 4 of 4



1         Plaintiff is advised that any and all future filings should be filed in Jones I and
2    include Civil Case No. 3:21-cv-00162-MMA-RBM in the caption. The Clerk will
3    TERMINATE S.D. Cal. Civil Case No. 3:21-cv-00187-AJB-WVG and close the file.
4         IT IS SO ORDERED.
5    Dated: February 12, 2021
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  4
                                                                              3:21-cv-00187-AJB-WVG
